Name: Commission Regulation (EC) No 402/1999 of 24 February 1999 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 25. 2. 1999L 49/22 COMMISSION REGULATION (EC) No 402/1999 of 24 February 1999 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 312/ 1999 (3); Whereas Commission Regulation (EEC) No 3846/87 (4) establishes, on the basis of the Combined Nomenclature, an agricultural product nomenclature for export refunds; whereas Regulation (EC) No 381/1999 (5) amends that nomenclature as regards certain types of cheese; whereas the refunds for those products should be adapted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 312/ 1999 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 27 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 38, 12. 2. 1999, p. 15. (4) OJ L 366, 24. 12. 1987, p. 1. (5) OJ L 46, 20. 2. 1999, p. 28. EN Official Journal of the European Communities25. 2. 1999 L 49/23 Product code Destination (*) Amountof refund Product code Destination (*) Amount of refund ANNEX to the Commission Regulation of 24 February 1999 altering the export refunds on milk and milk products (in EUR/100 kg net weight unless otherwise indicated) 0406 90 87 9100 +  0406 90 87 9200 037  039  099 71,81 400 24,78 * * * 71,81 0406 90 87 9300 037  039  099 80,27 400 28,02 * * * 80,27 0406 90 87 9400 037  039  099 82,36 400 30,66 * * * 82,36 0406 90 87 9951 037  039  099 93,15 400 42,19 * * * 93,15 0406 90 87 9971 037  039  099 93,15 400 34,41 * * * 93,15 0406 90 87 9972 099 39,68 400 13,67 * * * 39,68 0406 90 87 9973 037  039  099 91,46 400 24,08 * * * 91,46 0406 90 87 9974 037  039  099 99,26 400 24,08 * * * 99,26 0406 90 87 9975 037  039  099 101,25 400 31,87 * * * 101,25 0406 90 87 9979 037  039  099 90,36 400 24,08 * * * 90,36 0406 90 88 9100 +  0406 90 88 9300 037  039  099 70,90 400 30,30 * * * 70,90 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). However:  099' covers all destination codes from 053 to 096 inclusive,  970' covers the exports referred to in Articles 34(1)(a) and (c) and 42(1)(a) and (b) of Commission Regulation (EEC) No 3665/87 (OJ L 351, 14.12.1987, p. 1). For destinations other than those indicated for each product code', the amount of the refund applying is indicated by ***. Where no destination (+') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1(2) and (3). NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.